LUMBARD, Circuit Judge
(dissenting):
Plaintiff pretrial detainees question the propriety of the strip searches conducted at the Bridgeport Community Correctional Center [“BCCC”], a Connecticut prison. The district court denied plaintiffs’ motion for a preliminary injunction against the BCCC’s practice of searching detainees upon their return from court and from other outside visits. Since I agree with Judge Zampano’s conclusion that the strip searches are, under all the circumstances “not unreasonable,” I dissent from my brothers’ decision to remand this action to the district court. I would affirm the dismissal of the complaint.
In refusing preliminarily to enjoin BCCC’s use of routine strip search procedures, Judge Zampano recognized that “.pretrial detainees may be treated as prisoners only to the extent the security, internal order, health and discipline of the prison demand.” He determined, however, that
the prison officials’ interest in maintaining proper security outweighs the inmates’ rights to be free from the embarrassing submission to strip searches upon their return from court appearances and other outside visits.
Id. at 452.
The majority suggests that Judge Zampano’s balancing of inmates’ rights and prison *1227security is improper in light of our supervening decision in Wolfish v. Levi, 573 F.2d 118 (2d Cir. 1978), cert. granted Oct. 2, 1978, sub nom. Bell v. Wolfish, 47 L.W. 3189. In that case, we repeated our earlier holdings that in federal detention centers “pretrial detainees may be subjected to only those ‘restrictions and privations’ which ‘inhere in their confinement itself or which are justified by compelling necessities of jail administration.’ ” 573 F.2d at 124 (citation omitted). Specifically with regard to strip and rectal searches, we held that the procedures employed at the New York Metropolitan Correctional Center in Wolfish “shock[ed] one’s conscience,” and that thus the inmates’ rights were not outweighed by security considerations. Id. at 131. Strip searches without anal or genital inspection could continue, but the more thorough procedure could be employed only upon probable cause to believe that an individual inmate was concealing contraband.
In Wolfish, however, we did not rule out all routine strip searches. Rather, we recognized that other cases might present a “substantial security justification,” and spoke of “the circumstances presented by [that] record.” 573 F.2d at 131. Those circumstances included, according to the district court, “insultingly suggestive remarks and banal but terrifying expressions of aggression . .’’by the guards. United States ex rel. Wolfish v. Levi, 439 F.Supp. 114, 147 (S.D.N.Y.1977).
It should thus be apparent that a change in either or both sides of the balance — the strength of the security justification, on the one hand, and the degree of humiliation entailed by the searches, on the other— might support a ruling that routine strip searches are proper. Turning to the record of the instant case, there is no indication of any of the degrading and unnecessary practices that we found in Wolfish to be violative of due process. The record shows only that a returning detainee was required in a private room to strip, bend over and spread his buttocks to reveal his anus. There was no touching or actual rectal inspection of the detainee. Moreover, there was no showing of verbal abuse or any insulting or degrading conduct.
With regard to the security justification for strip searches at the BCCC, it is obvious that the safety of all persons incarcerated in such an institution, as well as the safety of prison personnel, requires some search of prisoners returning to prison after they have been in contact with others in connection with court appearances or other outside visits. I would think that the question of how such a search can best be made in light of prison conditions, and the available prison personnel, is appropriately left to the informed judgment of the state officials charged with the management and safety of state prison facilities. As the Supreme Court observed in Procunier v. Martinez, 416 U.S. 396, 405, 94 S.Ct. 1800, 1807, 40 L.Ed.2d 224 (1974):
“[C]ourts are ill equipped to deal with the increasingly urgent problems of prison administration and reform. Judicial recognition of that fact reflects no more than a healthy sense of realism. Moreover, where state penal institutions are involved, federal courts have a further reason for deference to the appropriate prison authorities.”
Accordingly, it was reasonable for Judge Zampano to credit the testimony of Commissioner Manson of the Connecticut Department of Correction that strip searches of returning detainees at BCCC are necessary to prevent or reduce the introduction of contraband into the facility, and that such searches have uncovered “razor blades, taped to toes, bottoms of feet, sharpened articles taped to the groin area, narcotics stuffed between buttocks, . . . ”1 If *1228strip searches are confined as plaintiffs have requested, those inclined to smuggle such contraband will only be encouraged to do so, just as they are now surely deterred by the knowledge that strip searches will routinely be made.2
In sum, adherence to our decision in Wolfish does not require reversal of Judge Zampano’s determination that the routine strip search procedures at BCCC are reasonable under all the circumstances. Nothing shown here in the practice and method of searching detainees returning to the Connecticut facility so offends any standard of decency as to violate the civil rights of the detainees.

. The fact that we deal here with inmates’ constitutional rights does not make it inappropriate to extend somewhat greater deference to the judgments of state prison officials than to those of their federal counterparts. Surely it is proper for the federal courts to acknowledge the particular familiarity of state prison officials with regard to the availability of prison personnel, the security threat posed by a prison population, the location and character of a prison facility, and other factors that give the constitutional standard of reasonableness specific *1228meaning. I, in any event, read the oft cited language of Procunier, a case which also involved alleged constitutional violations, as requiring no less.


. I find puzzling the majority’s determination to remand this case so that the state has an “opportunity to establish that the security of BCCC requires” routine strip searches of pretrial detainees. Certainly it is not necessary for the state to demonstrate that razors, small knives, narcotics and other contraband can be concealed in an inmate’s genital or anal areas, nor should I think there is any question of the importance to the security of a prison facility that such articles not be in the possession of inmates.
What the majority desires is documentation of specific instances at BCCC in which contraband has been uncovered by strip searches. Such a request, however, seems to me illogical given that inmates at BCCC know in advance that they will be strip searched. Only an unusually naive inmate would attempt to smuggle contraband by concealing it on his person if he were aware that strip searches were routinely made. Thus the absence of many documented instances in which strip searches have uncovered contraband is at least equally supportive of a conclusion that such searches are a successful deterrent to prisoner smuggling as that they are an unnecessary precaution.